DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 lists L*, a* and b* without describing what defining what these characters mean or represent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11-14 and 26, 27, 30-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Noguchi (JP 2010-089399 see translation for citations). 
Regarding claim 1, Noguchi teaches a method of making a trim component for a vehicle, the trim component including a plastic substrate, the method comprising: 
having the plastic substrate (12), the plastic substrate including a surface to be coated that is formed to have a first desired roughness profile [0084]; 
physical vapor deposition depositing a color-providing layer (20, directly or indirectly, on the surface to be coated, the color-providing layer being formed to have a roughness, coloration, and gloss, depending on the first desired roughness profile and sufficient to impart a desired level of warmness or coolness for the trim component ([0038, Fig. 1), 
wherein the color-providing layer (20) includes first and second major surfaces, the first surface being closer to the substrate than the second surface, wherein the color-providing layer is formed to have a second desired roughness profile for the second surface thereof, and wherein the first and second desired roughness profiles are different from one another (Fig. 2).  
Regarding claim 6, Noguchi teaches he color-providing layer includes a metal [0023].  
Regarding claim 7, Noguchi teaches the color-providing layer includes Cr so that the trim component is made to have a chrome appearance [0023].  
Regarding claim 8, Noguchi teaches the color-providing layer includes Au so that the trim component is made to have a gold or rose gold appearance [0022].  
Regarding claim 11, Noguchi the color-providing layer comprises a transition element selected to contribute to an aesthetic appearance of the trim component [0023].  
Regarding claim 12, Noguchi teaches the color-providing layer is dielectric and includes one or more materials selected to contribute to an aesthetic appearance of the trim component [0022-0023]).  
Regarding claim 13, Noguchi teaches the trim component lacks an adhesive- promoting base layer between the color-providing layer (20) and the surface (12) to be coated (Fig. 1).  
Regarding claim 14, Noguchi teaches the color-providing layer (20) is provided in direct physical contact with the surface to be coated (12).  
Regarding claim 26, Noguchi teaches a method of making a trim component for a vehicle, the trim component including a plastic substrate, 
the method comprising: having the plastic substrate (12), the plastic substrate including a surface to be coated that is formed to have a first desired roughness profile (Fig. 2; 
and physical vapor deposition depositing a color-providing layer (20), directly or indirectly, on the surface to be coated, the color-providing layer being formed to have a second desired roughness profile, coloration, and gloss, selected to impart to the trim component one of a desired level of warmness and a desired level of coolness [0045-0047]; 
wherein the second desired roughness profile is determined based at least in part on the first desired roughness profile, the first and second desired roughness profiles being different from one another (Fig. 2).  
Regarding claim 27, Noguchi determining a desired level of transmission through the trim component; and after the desired level of transmission through the trim component has been determined, determining the first desired roughness profile [0045-0047] to achieve the one of the desired level of warmness and the desired level of coolness [0058-0059].  
Regarding claim 30, Noguchi teaches the trim component is made to have a cool coloration (metallic feel, [0058]; stainless steel, [0022-0023].  
Regarding claim 31, Noguchi teaches the trim component, when made. has an L* = 80 to 85, a* = 0 to -1.5, and b* = 0 to -1.5 (metallic, silver, [0058], stainless steel [0022-0023]).
Regarding claim 32, Noguchi teaches the trim component, when made, has a matte finish (Fig. 1, [0035], [0058],[0067]).  
Regarding claim 33, Noguchi teaches the trim component, when made, has a cool coloration (metallic feel [0058], [0022-0023])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 in view of Bimanand (US 2014/0093738). 
Regarding claim 2, Noguchi does not teach cleaning the surface to be coated prior to the deposition of the color-providing layer. 
Regarding claim 3, Nougchi does not teach treating the surface to be coated to reduce the incidence of outgassing during the deposition of the color-providing layer. 
Bimanand teaches cleaning the surface to be coated prior to the deposition of the color-providing layer ([0116]) because it would remove dust particles and particulates that may have accumulated on the surface.  In light of this Bimanand teaches treating the surface to be coated to reduce the incidence of outgassing during the deposition of the color-providing layer because it teaches cleaning the surface. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface to be coated of Noguchi by providing cleaning the surface to be coated prior to the deposition of the color-providing layer and cleaning the surface to be coated prior to the deposition of the color-providing layer, as taught by Bimanand, because it would remove dust particles and particulates that may have accumulated on the surface. 
Claims 4, 5, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 and 26 above in view of Son (US 2014/0227560). 
Regarding claims 4, 5 and 29, Blum does not teach the first desired roughness profile is created via a plasma treatment or ion beam.
Son teaches the first desired roughness profile is created via a plasma treatment [0074], [0088] and ion beam [0077] because it would give a desired surface roughness and contact angle to provide a subsequently deposited film as desired (pg. 3, [0034-0039]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of Noguchi by providing the first desired roughness profile is created via a plasma treatment or ion beam, as taught by Son, because it would give a desired surface roughness and contact angle to provide a subsequently deposited film as desired (pg. 3, [0034-0039].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 above in view of Hung (US 2012/0045654). 
Regarding claim 9, Noguchi does not teach the color-providing layer includes titanium oxide. 
Hung teaches the color-providing layer includes titanium oxide [0017] because it would provide a silvery white color [0017]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the color providing layer of Noguchi by providing the color-providing layer includes titanium oxynitride, as taught by Hung, because it would provide a silvery white color [0017].
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 above in view of Gillery (US 4,900,633). 
Regarding claim 10, Noguhci does not teach the color-providing layer includes titanium oxynitride.  
Gillery teaches teach the color-providing layer includes titanium oxynitride (col. 3, ln. 40-65) because it would produce a gold colored film (col. 3, ln. 43). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the color providing layer of Noguchi by providing the color-providing layer includes titanium oxynitride, as taught by Gillery, because it would produce a gold colored film (col. 3, ln. 43). 
Regarding claim 12, Blum does not teach the color-providing layer is dielectric and includes one or more materials selected to contribute to the desired aesthetic appearance of the trim component.  
Gillery teaches the color-providing layer is dielectric (titanium oxynitride) and includes one or more materials selected to contribute to the desired aesthetic appearance of the trim component (col. 2, ln. 25-30, col. 3, ln. 40-65).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the color providing layer of Blum by providing the color-providing layer is dielectric and includes one or more materials selected to contribute to the desired aesthetic appearance of the trim component, as taught by Gillery, because it would produce a gold colored film (col. 3, ln. 43).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 1 above, and further in view of Blachman (US 3,856,647).
	Regarding claim 17, Noguchi does not teach a first stratum of the color-providing layer is deposited so as to level the surface to be coated.  
Blachman teaches a first stratum (1st layer) of the color-providing layer is deposited so as to level the surface to be coated (col. 1, ln. 60-67).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the color providing layer of Noguchi by providing a first stratum of the color-providing layer is deposited so as to level the surface to be coated, as taught by Blachman, because it would control a desired stress of the multilayer structure (col. 1, ln. 64-67). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (JP 2010-089399)  in view of Blachman (US 3,856,647).
Regarding claim 18, Noguchi teaches a method of making a trim component for a vehicle, the trim component including a plastic substrate, the method comprising: 
having the plastic substrate (12), the plastic substrate including a surface to be coated that is formed to have a first desired roughness profile [0045-0047]; 
physical vapor deposition depositing a color-providing layer (20), directly or indirectly, on the surface to be coated, the color-providing layer being formed to have a roughness, coloration, and gloss, depending on the first desired roughness profile and sufficient to impart a desired level of warmness or coolness for the trim component ([0067]), 
wherein the color-providing layer (12) includes first and second major surfaces (Fig. 2), the first surface being closer to the substrate than the second surface, wherein the color-providing layer is formed to have a second desired roughness profile for the second surface thereof (Fig. 2), 
Noguchi does not teach a first stratum of the color-providing layer is deposited so as to level the surface to be coated, and wherein a second stratum of the color-providing layer is provided over the first stratum and is deposited so as to impart the second desired roughness profile to the color-providing layer.  
Blachman teaches a first stratum of the color-providing layer is deposited so as to level the surface to be coated, and wherein a second stratum of the color-providing layer is provided over the first stratum and is deposited so as to impart the second desired roughness profile to the color-providing layer (col. 1, ln. 64-67).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the color providing layer of Noguchi by providing a first stratum of the color-providing layer is deposited so as to level the surface to be coated, and wherein a second stratum of the color-providing layer is provided over the first stratum and is deposited so as to impart the second desired roughness profile to the color-providing layer, as taught by Blachman, because it would allow the stress of the layers to be tailored as desired. (col. 1, ln. 64-67).   


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 26 above and further in view of Blachman (US 3,856,647).
Regarding claim 28, Noguchi does not teach a first stratum of the color-providing layer is deposited so as to level the surface to be coated; a second stratum of the color-providing layer is provided over the first stratum and is deposited so as to impart the second desired roughness profile to the color-providing layer; and the first and second strata of the color-protecting layer are engineered to exhibit a collective net compressive stress regime.  
Blachman teaches a first stratum of a metal layer is deposited so as to level the surface to be coated; a second stratum of the metal layer is provided over the first stratum and is deposited so as to impart the second desired roughness profile to the metal layer; and the first and second strata of the metal layer are engineered to exhibit a collective net compressive stress regime (col. 1, ln. 64-67).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the color providing layer of Noguchi by providing a first stratum of the color-providing layer is deposited so as to level the surface to be coated; a second stratum of the color-providing layer is provided over the first stratum and is deposited so as to impart the second desired roughness profile to the color-providing layer; and the first and second strata of the color-protecting layer are engineered to exhibit a collective net compressive stress regime, as taught by Blachman, because it would provide a desired stress level to the layers. 

Response to Arguments
Applicant has filed an IDS.  The IDS has been considered and in light of the documents submitted with the IDS the Notice of Allowance is withdrawn and new grounds of rejection are set out above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794